Exhibit 10.15

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”), dated as of
March 29, 2007 (“Effective Date”), by and between Broadcasting Media Partners,
Inc., a Delaware corporation (the “Company”), and C. Douglas Kranwinkle (the
“Executive”).

WHEREAS, the Executive has extensive experience and knowledge regarding Grupo
Televisa, including the contracts between Univision Communications Inc. and
Grupo Televisa;

WHEREAS, the Company desires to be assured of the Executive’s availability and
services with respect to all matters arising from or relating to Grupo Televisa;

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company and that, in consideration of the compensation, benefits and continued
employment of Executive hereunder, Executive will not be employed with any
competitor of the Company for a limited period following Executive’s termination
of employment with the Company;

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

 

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, upon the terms and
conditions contained in this Agreement. Executive’s employment with the Company
shall continue, subject to earlier termination of such employment pursuant to
the terms hereof, until the second anniversary of the Effective Date (the
“Employment Period”).

 

2. Duties. During the Employment Period, Executive shall make himself reasonably
available at mutually convenient times to consult with the Company in regards to
matters arising from or relating to Grupo Televisa; provided that Executive
shall not be required to travel or maintain any level of hours in the Company’s
offices in connection with such services and may provide such services by means
of telephone. In addition, Executive shall during the Employment Period hold the
position of Executive Vice President - Legal with the Company and Univision, and
shall perform services consistent with such position as may be reasonably
requested by the Company, subject to Executive’s right to determine the level of
his office hours at the Company’s offices.

 

3.

Office Hours. Executive is initially expected to continue on a substantially
full-time basis until July 1, 2007, and thereafter perform services on a less
than full-time basis. Executive shall be permitted to determine the level of his
office hours,



--------------------------------------------------------------------------------

 

if any, at the Company’s offices and the number of business hours for which he
is expected to perform services that relate to matters other than Grupo
Televisa. Executive shall devote the business time, attention and energies
(excepting vacation time, holidays, sick days and periods of disability)
consistent with his commitment hereunder and use his reasonable best efforts in
performing the services for the Company as described herein during the
Employment Period; provided, however, that nothing in this Section 3 shall be
interpreted as prohibiting Executive from managing his personal affairs or
engaging in charitable or civic activities, or serving as a director of or
providing services to another business or enterprise (whether engaged in for
profit or not; provided, however, with respect to for profit businesses, the
Executive shall be limited to serving as a director or managing a passive
investment), so long as such activities do not materially interfere with the
performance of Executive’s duties and responsibilities hereunder.

 

4. Compensation.

4.1 Restrictive Covenant Payment. In consideration of Executive’s restrictive
covenants set forth in Section 6 hereof and his services arising from or
relating to Grupo Televisa, Executive shall be entitled to a payment of
$4,700,000 on or one day following the Effective Date. The Company has engaged
KPMG to provide a valuation of Executive’s restrictive covenants under
Section 6, and Executive agrees that such valuation shall be used to determine
the portion (but not exceeding 100%) of the lump sum payment under this
paragraph allocable to such restrictive covenants. The balance of the lump sum
payment under this paragraph shall be allocated to the services arising from or
relating to Grupo Televisa. If requested, Executive shall execute and deliver an
amendment to this Agreement setting forth the allocation of the lump sum payment
under this paragraph.

4.2 Base Salary.

(a) In consideration of any office hours maintained by Executive at the
Company’s offices and any additional services to be rendered by the Executive
under this Agreement, the Company shall pay Executive a base salary depending on
the aggregate level of office hours and other business hours for the Company. If
Executive’s aggregate business and office hours for the Company are on a
full-time basis, his base salary shall be at a monthly rate of $64,200. Such
monthly rate shall be proportionately adjusted downward to reflect his less than
full-time aggregate business and office hours.

(b) The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried executives and shall be subject to all
necessary withholding taxes, FICA contributions and similar deductions.

4.3 Discretionary Bonus. During the Employment Period, the Board may determine,
in its sole discretion, to award Executive an annual bonus with respect to a
fiscal year of the Company. Such bonus, if any, shall be payable no later than
seventy-five (75) days following the end of such fiscal year.

 

2



--------------------------------------------------------------------------------

4.4 Stock Option. On the Effective Date or as soon as practicable thereafter,
Executive shall be granted a nonqualified stock option to purchase a number of
shares of Class A Common Stock of the Company which represent, on the Effective
Date, 0.06% of the fully diluted appreciation in the value of the Common Stock
of the Company (excluding preferences with respect to the Class L Common Stock
of the Company) as of the Effective Date. The terms of the stock option grant
shall be set forth in a separate award agreement, the terms of which shall be in
a form as agreed upon by the Company and the Executive.

4.5 Additional Payments.

(a) The Executive shall be entitled to receive from the rabbi trust funding the
obligations under the Univision Communications, Inc. Change in Control Severance
Plan and Univision Communications, Inc. Change in Control Retention Plan (the
“Rabbi Trust”) a cash payment of $4,413,788, to be paid on the Effective Date or
the day after, less applicable tax withholding.

(b) In exchange for the payments and benefits described in this Section 4.5,
Executive shall execute and deliver to the Company a release waiving his rights
to any benefit or payment under the Company’s Change in Control Severance Plan
and Change in Control Retention Plan and consenting to the termination of such
plans with respect to Executive in a form as set forth in Exhibit A; provided,
however, that Executive shall be entitled to and shall not waive or release his
rights with respect to (i) the parachute gross up protection set forth in
Section 4 of the Change in Control Severance Plan and (ii) reimbursement for all
reasonable legal fees and expenses incurred in seeking to obtain or enforce any
right or benefit set forth in Section 4 of the Change in Control Severance Plan
(other than any such fees and expenses incurred in pursuing any claim determined
by an arbitrator or by a court of competent jurisdiction to be frivolous or not
to have been brought in good faith). Executive shall also take all other actions
required under the terms of the Trust Agreement, dated February 5, 2007, by and
between Univision Communications, Inc., a Delaware corporation, or any successor
thereto and United States Trust Company, National Association (the “Trustee”) to
waive his rights to any payments or benefits under the Company’s Change in
Control Severance Plan and Change in Control Retention Plans, other than the
amounts described in this Section 4.5.

4.6 Vacation. Executive shall be entitled to receive a lump sum payment equal to
his accrued and unused vacation on the date (or as soon as reasonably
practicable thereafter) on which Executive begins to perform services on a less
than full-time basis (which date is expected to be after July 1, 2007).
Thereafter, Executive shall be entitled to five (5) days of paid vacation for
every twelve weeks of full-time employment or equivalent thereof. For example,
if Executive works for 24 weeks on a 50% of full-time basis, Executive shall
accrue five (5) days of paid vacation.

 

3



--------------------------------------------------------------------------------

4.7 Benefits. During the Employment Period, Executive shall be entitled to
participate in the Company’s health plan in effect from time to time on the same
basis as other senior executives of the Company, regardless of the number of his
business or office hours. Executive shall also be entitled during the Employment
Period to participate in the Company’s other benefit plans as in effect from
time to time (but excluding any severance or bonus plans unless specifically
referenced in this Agreement) on the same basis as those generally made
available to other senior executives of the Company, but only to the extent
Executive may be eligible to do so under the terms of any such Benefit Plan.
Executive understands that any such Benefit Plans may be terminated or amended
from time to time by the Company in its discretion.

4.8 Perquisites. During the Employment Period, the Company shall provide the
Executive (i) if the Executive is maintaining business and office hours
equivalent to at least 50% of a full-time basis, use of an apartment in the
proximate area of the Company’s offices in the Los Angeles, CA area, provided
that the monthly cost of such apartment shall not exceed $3,500 (and Executive
shall be grossed up for income taxes, if any, incurred on such benefit),
(ii) reimbursement for the cost of an annual physical examination, (iii) first
class air travel and hotel (when traveling for business purposes) and (iv) term
life insurance coverage in an amount of $3 million at standard rates.

 

5. Termination.

5.1 Death or Permanent Disability. In the event of Executive’s death or
Permanent Disability during the Employment Period, Executive’s employment with
the Company will be deemed terminated and Executive or his legal representatives
shall be entitled to receive any accrued but unpaid Base Salary and vacation
through the date of termination. As used herein, the term “Permanent Disability”
shall mean a physical or mental incapacity or disability which renders Executive
unable to perform his material duties for a period of 180 days in any
twelve-month period.

5.2 Other Terminations of Employment. Subject to Section 5.1, Executive’s
obligations pursuant to the first sentence of Section 2 (relating to Grupo
Televisa) are expected to continue during the Employment Period. Executive may
choose to reduce his office and business hours relating to matters other than
Grupo Televisa to zero. However, in the event Executive’s office and business
hours (including those related to Grupo Televisa) are reduced to zero for any
other reason other than those specified in Section 5.1, Executive’s employment
with the Company will be deemed terminated and Executive shall be entitled to
any accrued but unpaid Base Salary and vacation through the date of termination.

5.3 Extended Medical Benefits; No Other Severance. If Executive’s employment is
terminated by the Company or on account of Permanent Disability, or on account
of the expiration of the Employment Term on the second anniversary of the
Effective Date, Executive shall receive one year of continued group medical
coverage for Executive and his eligible dependents upon the same terms as
provided to senior executive officers of the Company and at the same coverage
levels as in effect

 

4



--------------------------------------------------------------------------------

immediately prior to such termination of employment, provided that such
continued group medical coverage shall cease upon Executive becoming employed by
another employer and eligible for medical coverage with such other employer.
Executive hereby acknowledges and agrees that, other than the continued group
medical coverage described in this Section 5, upon termination, Executive shall
not be entitled to any other severance under any Company benefit plan or
severance policy generally available to the Company’s employees or otherwise.

5.4 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable and necessary expenses actually incurred by the Executive directly in
connection with the business and affairs of the Company and the performance of
his duties hereunder, upon presentation of proper receipts or other proof of
expenditure and in accordance with such reasonable guidelines or limitations
established by the Board from time to time.

 

6. Restrictions on Activities of the Executive.

6.1 Non-Competition.

(a) Executive shall not, directly or indirectly, be employed by or otherwise
perform services for Grupo Televisa until the fifth anniversary of the Effective
Date.

(b) Executive further covenants and agrees that during employment and for a
period of two years after termination of Executive’s employment under this
Agreement (“Cooling Off Period”), Executive will not directly or indirectly
engage in any “Business” (as defined below) in the United States and Puerto Rico
and any other country in which the Company or any of its affiliates engages in
such Business (whether alone, as a partner, joint venturer, officer, director,
employee, consultant or investor of any other entity) that is competitive with
or adverse to the Company or any of its subsidiaries, including, but not limited
to, (x) representing, as talent agent or otherwise, any performer or celebrity,
(y) the production of advertising, news or programming of any kind or the
distribution or transmission of any such advertising, news or programming
wherever produced, or (z) the advertising, marketing, telemarketing or sale of
any product, institution or service similar to the Company or any of its
subsidiaries, or any of their products or services. Executive also covenants and
agrees that during the Cooling-Off Period Executive will not (other than in the
performance of Executive’s duties under this Agreement) join or participate with
any person who is, or hereafter at any time is engaged by Company or any of its
affiliates as an officer, performer or independent contractor in the conduct of
any business, corporation, partnership, firm or enterprise competing with the
business of the Company or any of its affiliates. For purposes of this
subsection, “Business” means any and all forms of media, communication and
entertainment, including, without limitation, television, radio, the internet
(including e-services and e-commerce), music, movies, theater, print and
visual/audio entertainment via all methods of delivery whether now known or
hereafter developed or conceived.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Executive may hold passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than one percent (1%) of the equity of such
enterprise.

6.2 Non-Solicitation. Executive covenants and agrees that during employment and
for a period of two years after the termination of Executive’s employment under
this Agreement, Executive shall not directly or indirectly influence or attempt
to influence or solicit present or future customers, employees, performers or
independent contractors of the Company or any of its affiliates to restrict,
reduce, sever or otherwise alter their relationship with the Company or such
affiliates.

6.3 Confidentiality. Executive shall not, during the Employment Period or at any
time thereafter, directly or indirectly, disclose, reveal, divulge or
communicate to any person other than authorized officers, directors and
employees of the Company or otherwise in the proper discharge of his duties
hereunder, or use or otherwise exploit for his own benefit or for the benefit of
anyone other than the Company or the Sponsors (as defined below) in respect of
their investment in the Company, any Confidential Information (as defined
below). The Executive shall not have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable law; provided, however, that in the event disclosure is
required by applicable law, the Executive shall, to the extent reasonably
possible, provide the Company with prompt notice of such requirement prior to
making any disclosure so that the Company may seek an appropriate protective
order. Promptly upon termination, for any reason, of Executive’s employment with
the Company, Executive agrees to deliver to the Company all property and
materials within Executive’s possession or control which belong to the Company
or any of its subsidiaries or affiliates which contain Confidential Information.

“Confidential Information” means any information with respect to the Company or
any of its subsidiaries and affiliates, including methods of operation, customer
lists, products, prices, fees, costs, technology, formulas, inventions, trade
secrets, know-how, software, marketing methods, plans, personnel, suppliers,
competitors, markets or other specialized information or proprietary matters;
provided, that, there shall be no obligation hereunder with respect to,
information that (i) is generally available to the public on the Effective Date
or (ii) becomes generally available to the public other than as a result of a
disclosure not otherwise permissible hereunder.

“Sponsors” means the “principal investors” as defined in the Stockholders
Agreement by and among the Company, Broadcast Media Partners Holdings, Inc.,
Umbrella Acquisition, Inc. and Certain Stockholders of the Company, dated as of
March 29, 2007 as amended from time to time.

6.4 Assignment of Inventions. Executive agrees that any and all inventions,
discoveries, innovations, writings, domain names, improvements, trade secrets,
designs, drawings, formulas, business processes, secret processes and know-how,
whether or not patentable or a copyright or trademark, which Executive may
create, conceive, develop or

 

6



--------------------------------------------------------------------------------

make during the Employment Period, either alone or in conjunction with others
and related or in any way connected with the Company’s strategic plans,
products, processes or apparatus or the Business (collectively, “Inventions”),
shall be the sole and exclusive property of the Company as against Executive or
any of Executive’s assignees. Regardless of the status of Executive’s employment
by the Company, Executive and Executive’s heirs, assigns and representatives
shall promptly assign to the Company any and all right, title and interest in
and to such Inventions made during the Employment Period.

Whether during or after the Employment Period, Executive further agrees to
execute and acknowledge all papers and to do, at the Company’s expense, any and
all other things necessary for or incident to the applying for, obtaining and
maintaining of such letters patent, copyrights, trademarks or other intellectual
property rights, as the case may be, in respect of Inventions and to execute, on
request, all papers necessary to assign and transfer Inventions, and copyrights,
patents, patent applications and other intellectual property rights in respect
thereof, to the Company and its successors and assigns. In the event that the
Company is unable, after reasonable efforts and, in any event, after ten
(10) business days, to secure Executive’s signature on a written assignment of
an Invention to the Company, of any application for letters patent, trademark
registration or to any common law or statutory copyright or other property right
therein, whether because of his physical or mental incapacity, or for any other
reason whatsoever, Executive irrevocably designates and appoints the Secretary
of the Company as Executive’s attorney-in-fact to act on Executive’s behalf to
execute and file any such applications and to do all lawfully permitted acts to
further the prosecution or issuance of such assignments, letters patent,
copyright or trademark.

6.5 Survival. This Section 6 shall survive any termination or expiration of this
Agreement.

 

7. Remedies. It is specifically understood and agreed that any breach of the
provisions of Section 6 of this Agreement is likely to result in irreparable
injury to the Company and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without bond and without liability
should such relief be denied, modified or violated.

 

8. Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

 

7



--------------------------------------------------------------------------------

9. Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:

If to the Company:

Broadcasting Media Partners, Inc.

c/o Univision Communications, Inc.

1999 Avenue of the Stars, Suite 3050

Los Angeles, California 90067

Attn: General Counsel

With copies to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

100 Federal Street, Floor 34

Boston, MA 02110

Attn: David K. Duffel, Esq.

If to the Executive:

The address of Executive as shown in the Company’s records

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 9.

 

10. Miscellaneous.

10.1 Executive and Company Representations. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound. The Company hereby
represents and warrants to Executive that it is fully authorized and empowered
to enter into this Agreement, that the Agreement has been duly authorized by all
necessary corporate action, that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization or any applicable law or regulation and that this Agreement is
enforceable in accordance with its terms.

10.2 Indemnification. Executive shall be indemnified by the Company for acts
taken in his role as officer, director or fiduciary with respect to the Company
or any of its affiliates, as and to the extent provided in the Company’s
Certificate of Incorporation as in effect on the Effective Date.

 

8



--------------------------------------------------------------------------------

10.3 Entire Agreement; Amendment. Except as otherwise expressly provided herein
and as further set forth in the grant agreement of any equity awards, this
Agreement constitutes the entire Agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings and
agreements, whether written or oral. This Agreement may not be amended or
revised except by a writing signed by the parties.

10.4 Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company. Neither this Agreement nor any of the rights, duties or
obligations of the Executive shall be assignable by the Executive, nor shall any
of the payments required or permitted to be made to the Executive by this
Agreement be encumbered, transferred or in any way anticipated, except as
required by applicable laws. All rights of the Executive under this Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, estates, executors, administrators, heirs and
beneficiaries. All amounts payable to the Executive hereunder shall be paid, in
the event of the Executive’s death, to the Executive’s estate, heirs or
representatives.

10.5 Waiver of Breach. A waiver by either party of any breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by the other party.

10.6 Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to the Executive hereunder any federal, state,
local or foreign withholding, FICA contributions, or other taxes, charges or
deductions which it is from time to time required to withhold. The Company shall
be entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.

10.7 Section 409A. It is the intention of the parties to this Agreement that no
payment or entitlement pursuant to this Agreement will give rise to any adverse
tax consequences to Executive under Section 409A of the Code. The Agreement
shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company and Executive
may mutually agree to take any action they deem necessary or desirable to amend
any provision herein to avoid the application of or penalty tax under
Section 409A of the Code. Notwithstanding any other provision herein, if the
Company determines that Executive is a “specified employee”, as defined in, and
pursuant to, Prop. Reg. Section 1.409A-1(i) or any successor regulation, on the
date of termination of employment, no payment of compensation under this
Agreement shall be made to Executive during the period lasting six months from
the date of termination unless Executive determines that there is no reasonable
basis for believing that making such payment would cause Executive to suffer any
adverse tax consequences pursuant to Section 409A of the Code. If any payment to
Executive is delayed pursuant

 

9



--------------------------------------------------------------------------------

to the foregoing sentence, such payment instead shall be made on the first
business day following the expiration of the six-month period referred to in the
prior sentence, along with simple interest at LIBOR as in effect on the date of
termination of employment. The Company and Executive shall consult in good faith
regarding implementation of this Section 10.7; provided that neither the Company
nor its employees or representatives shall have liability to the Executive with
respect hereto in respect of actions taken by the Company in good faith.

10.8 No Mitigation or Offset. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due Executive under this
Agreement on account of future earnings by the Executive. Any amounts due to
Executive under this Agreement upon termination of employment are considered to
be reasonable by the Company and are not in the nature of a penalty.

10.9 Governing Law and Jurisdiction. This Agreement shall be construed under and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflicts of law provisions thereof. Further, the parties hereby consent to
the personal jurisdiction of the courts of the State of New York, County of New
York, and the United States Federal District Court for the Southern District of
New York for any disputes arising from this Agreement. In the event that
Executive substantially prevails on any such dispute, the Company shall pay
Executive’s reasonable legal fees.

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.

[Remainder of page left intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COMPANY: By:  

/s/ Ray Rodriguez

Name:   Ray Rodriguez Title:   President, Chief Operating Officer EXECUTIVE:

/s/ C. Douglas Kranwinkle



--------------------------------------------------------------------------------

EXHIBIT A

 

1



--------------------------------------------------------------------------------

WAIVER AND RELEASE OF CLAIMS AGREEMENT

This Waiver and Release of Claims Agreement (hereafter, the “Agreement”) is made
and entered into this 29th day of March, 2007, by Univision Communications, Inc.
(hereafter, the “Employer”) and C. Douglas Kranwinkle and all of his agents,
heirs, and successors (hereafter referred to as “Employee”).

WHEREAS the Employer and Employee mutually agree that, except as specifically
set forth herein, Employee will release all claims against the Employer and all
rights under the Univision Communications, Inc. Change in Control Severance Plan
(the “Change in Control Severance Plan”) and Univision Communications, Inc.
Change in Control Retention Plan (the “Change in Control Retention Plan”) in
exchange for the Payment; and

WHEREAS the Employee acknowledges that the consideration provided him under this
Agreement is sufficient to support the releases provided by him under this
Agreement;

NOW THEREFORE, in consideration of the Payment and the premises, the parties
agree as follows:

 

1. In exchange for Employee’s waiver and release of claims contained herein,
Employee shall receive an amount equal to the sum of $9,113,788 (the “Payment”)
from the rabbi trust funding the obligations under the Change in Control
Severance Plan and Change in Control Retention Plan, subject to applicable
withholding and other applicable taxes, to be paid in a lump sum no later than
one day following the consummation of the transactions contemplated by that
Agreement and Plan of Merger between Broadcasting Media Partners, Inc., Umbrella
Acquisition, Inc. and the Employer dated as of June 26, 2006 (the “Effective
Date”).

 

2.

It is understood and agreed by the parties to this Agreement that in
consideration of the mutual promises and covenants contained in this Agreement,
and after consultation with counsel, Employee for himself and each of his
respective heirs, representatives, agents, successors and assigns, irrevocably
and unconditionally releases and forever discharges Employer, Broadcasting Media
Partners, Inc., their subsidiaries and affiliates and their respective current
and former officers, directors, shareholders, employees, representatives, heirs,
attorneys and agents, as well as their respective predecessors, parent
companies, subsidiaries, affiliates divisions, successors and assigns and its
respective current and former officers, directors, shareholders, employees,
representatives, attorneys and agents (collectively, the “Released Parties”),
from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character which Employee may have against them, or any of them by reason of or
arising out of, touching upon or concerning Employee’s employment with Employer,
or any statutory claims, or any and all

 

2



--------------------------------------------------------------------------------

 

other matters of whatever kind, nature or description, whether known or unknown,
arising prior to and through the Effective Date. Employee acknowledges that this
release of claims specifically includes, but is not limited to, (i) any and all
rights to amounts or benefits due to Employee under the Change in Control
Severance Plan (except as specifically set forth below) and Change in Control
Retention Plan and that such plans shall be terminated with respect to Employee
as of the Effective Date and (ii) any and all claims for fraud; breach of
contract; breach of the implied covenant of good faith and fair dealing;
inducement of breach; interference with contractual rights; wrongful or unlawful
discharge or demotion; violation of public policy; negligent misrepresentation;
conspiracy; failure to pay wages, benefits, vacation pay, severance pay,
attorneys’ fees, or other compensation of any sort; defamation; unlawful effort
to prevent employment; discrimination on the basis of race, color, sex, national
origin, ancestry, religion, age, disability, handicap, medical condition or
marital status; any claim under the Age Discrimination in Employment Act, as
amended (“ADEA”), Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, as amended, the Consolidated Omnibus
Budget Reconciliation Act, the Family and Medical Leave Act, or any other
wrongful conduct, based upon events occurring prior to the Effective Date.
Notwithstanding the provisions of this paragraph, nothing in this waiver or
release shall be construed to constitute any release or waiver by Employee of
his rights or claims against the Released Parties (i) arising out of this
Agreement or the enforcement hereof, (ii) with respect to any rights to
insurance coverage and indemnification from the Employer in respect of actions,
or failures to act, occurring prior to and through the Effective Date,
(iii) with respect to any rights under Section 4 of the Change in Control
Severance Plan, (iv) with respect to Employee’s rights under the Change in
Control Severance Plan to reimbursement for all reasonable legal fees and
expenses incurred in seeking to obtain or enforce any right or benefit set forth
in Section 4 of the Change in Control Severance Plan (other than any such fees
and expenses incurred in pursuing any claim determined by an arbitrator or by a
court of competent jurisdiction to be frivolous or not to have been brought in
good faith), (v) any rights to any vested benefits under any other employee
benefit plan of the Employer in which Employee and/or his dependents are
participants and (vi) with respect to all payments and obligations pursuant the
Make Whole Payment Letter agreement, dated December 21, 2006, between Employee
and Umbrella Acquisition, Inc.

 

3. Employee acknowledges that Employee has signed this Agreement voluntarily,
knowingly, of his own free will and without reservation or duress, that he has
been advised to consult with an attorney prior to signing this Agreement, and
that no promises or representations, written or oral, have been made to him by
any person to induce him to do so other than the promise of payment set forth in
the first paragraph above and Employer’s acknowledgment of his rights reserved
under the second paragraph above.

 

3



--------------------------------------------------------------------------------

4. This Agreement sets forth the entire understanding of the parties and
supersedes any and all prior agreements, oral or written, relating to the
subject matters contained herein and is legally binding and enforceable. This
Agreement may not be modified except by a writing, signed by Employee and by a
duly authorized officer of the Employer. This Agreement shall be binding upon
the Employee’s heirs and personal representatives, and the successors and
assigns of the Employer.

 

5. This Agreement shall be governed and interpreted under federal law and the
laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

Intending to be legally bound, the parties execute this Waiver and Release of
Claims Agreement by their signatures below.

 

Employee     Univision Communications Inc. Print Name:  

 

    By:  

 

Signed:  

 

    Title:  

 

Date:  

 

    Date:  

 